EXHIBIT 10.10


MEZZANINE GUARANTY OF RECOURSE OBLIGATIONS
This MEZZANINE GUARANTY OF RECOURSE OBLIGATIONS (this “Guaranty”) is executed as
of July 11, 2016 by BROOKFIELD DTLA HOLDINGS LLC, a Delaware limited liability
company, as guarantor, having an address at 250 Vesey Street, 15th floor, New
York, New York 10281-1023 (“Guarantor”), for the benefit of DEUTSCHE BANK AG,
NEW YORK BRANCH, a branch of Deutsche Bank AG, a German Bank, authorized by the
New York Department of Financial Services, having an address at 60 Wall Street,
10th Floor, New York, New York 10005 (“DB”), and of BARCLAYS BANK PLC, a public
company registered in England and Wales, having an address at 745 Seventh
Avenue, New York, New York 10019 (“Barclays”, collectively with DB, together
with their respective successors and/or assigns, “Lender”).
W I T N E S S E T H:
A.    Pursuant to those certain mezzanine promissory notes executed by Maguire
Properties–555 W. Fifth Mezz I, LLC, a Delaware limited liability company
(“Borrower”), and payable to the order of Lender in the aggregate original
principal amount of One Hundred Thirty-One Million and No/100 Dollars
($131,000,000.00) (collectively, with all renewals, modifications, increases and
extensions thereof, the “Note”), Borrower has become indebted, and may from time
to time be further indebted, to Lender with respect to a loan (the “Loan”) which
is made pursuant to that certain Mezzanine Loan Agreement, dated of even date
herewith, between Borrower and Lender (as the same may be amended, modified,
supplemented, replaced or otherwise modified from time to time, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Loan Agreement.
B.    Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees the payment and performance
to Lender of the Guaranteed Obligations (as herein defined).
C.     Guarantor is the owner of direct or indirect interests in Borrower, and
Guarantor will directly benefit from Lender’s making the Loan to Borrower.
NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower and to
extend such additional credit as Lender may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:
ARTICLE 1
NATURE AND SCOPE OF GUARANTY
Section 1.1    Guaranty of Obligation.
(a)    Guarantor hereby irrevocably and unconditionally guarantees to Lender and
its successors and assigns the payment and performance of the Guaranteed
Obligations as and when the same shall be due and payable, whether by lapse of
time, by acceleration of


 
 
Guaranty of Recourse Obligations
(Mezzanine)

--------------------------------------------------------------------------------




maturity or otherwise. Guarantor hereby irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligations as a
primary obligor.
(b)    As used herein, the term “Guaranteed Obligations” means (i) Borrower’s
Recourse Liabilities and (ii) from and after the date that any Springing
Recourse Event occurs, payment of all of the Obligations.
(c)    Notwithstanding anything to the contrary in this Guaranty or in any of
the other Loan Documents, Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Obligations or to require that all collateral shall continue to secure all of
the Obligations owing to Lender in accordance with the Loan Documents.
Section 1.2    Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by Guarantor and shall continue to be effective
with respect to any Guaranteed Obligations arising or created after any
attempted revocation by Guarantor and after (if Guarantor is a natural person)
Guarantor’s death (in which event this Guaranty shall be binding upon
Guarantor’s estate and Guarantor’s legal representatives and heirs). The fact
that at any time or from time to time the Guaranteed Obligations may be
increased or reduced shall not release or discharge the obligation of Guarantor
to Lender with respect to the Guaranteed Obligations. This Guaranty may be
enforced by Lender and any subsequent holder of the Note and shall not be
discharged by the assignment or negotiation of all or part of the Note.
Section 1.3    Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future offset, claim or defense of Borrower or any other party
against Lender or against payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.
Section 1.4    Payment By Guarantor. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantor shall, immediately upon written demand
therefor by Lender and without presentment, protest, notice of protest, notice
of non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity or any other notice whatsoever, all such notices
being hereby waived by Guarantor, pay in lawful money of the United States of
America, the amount due on the Guaranteed Obligations to Lender at Lender’s
address as set forth herein. Such demand(s) may be made at any time coincident
with or after the time for payment of all or part of the Guaranteed Obligations
and may be made from time to time with respect to the same or different items of
Guaranteed Obligations. Such demand shall be deemed made, given and received in
accordance with the notice provisions hereof.
Section 1.5    No Duty To Pursue Others. It shall not be necessary for Lender
(and Guarantor hereby waives any rights which Guarantor may have to require
Lender), in order to enforce the obligations of Guarantor hereunder, first to
(i) institute suit or exhaust its remedies against Borrower or others liable on
the Loan or the Guaranteed Obligations or any other Person,


 
2
Guaranty of Recourse Obligations
(Mezzanine)



--------------------------------------------------------------------------------




(ii) enforce Lender’s rights against any collateral which shall ever have been
given to secure the Loan, (iii) enforce Lender’s rights against any other
guarantors of the Guaranteed Obligations, (iv) join Borrower or any others
liable on the Guaranteed Obligations in any action seeking to enforce this
Guaranty, (v) exhaust any remedies available to Lender against any collateral
which shall ever have been given to secure the Loan, or (vi) resort to any other
means of obtaining payment of the Guaranteed Obligations, including, to the
extent California law is deemed to apply notwithstanding the choice of law set
forth herein, any of the foregoing which may be available to Lender by virtue of
California Civil Code Sections 2845, 2849, and 2850. Lender shall not be
required to mitigate damages or take any other action to reduce, collect or
enforce the Guaranteed Obligations.
Section 1.6    Waivers. Guarantor agrees to the provisions of the Loan Documents
and hereby waives notice of (i) any loans or advances made by Lender to
Borrower, (ii) acceptance of this Guaranty, (iii) any amendment or extension of
the Note, the Pledge Agreement, the Loan Agreement or any other Loan Document,
(iv) the execution and delivery by Borrower and Lender of any other loan or
credit agreement or of Borrower’s execution and delivery of any promissory note
or other document arising under the Loan Documents or in connection with the
Collateral, (v) the occurrence of (A) any breach by Borrower of any of the terms
or conditions of the Loan Agreement or any of the other Loan Documents, or
(B) an Event of Default, (vi) Lender’s transfer or disposition of the Guaranteed
Obligations, or any part thereof, (vii) the sale or foreclosure (or the posting
or advertising for the sale or foreclosure) of any collateral for the Guaranteed
Obligations, (viii) protest, proof of non-payment or default by Borrower, or
(ix) any other action at any time taken or omitted by Lender and, generally, all
demands and notices of every kind in connection with this Guaranty, the Loan
Documents, any documents or agreements evidencing, securing or relating to any
of the Guaranteed Obligations and/or the obligations hereby guaranteed, other
than such notices to Guarantor (if any) as may be expressly required pursuant to
the terms and provisions of the Loan Documents.
Section 1.7    Payment of Expenses. In the event that Guarantor shall breach or
fail to timely perform any provisions of this Guaranty, Guarantor shall,
immediately upon written demand therefor by Lender, pay Lender all reasonable
costs and expenses (including court costs and reasonable attorneys’ fees)
incurred by Lender in the enforcement hereof or the preservation of Lender’s
rights hereunder, together with interest thereon at the Default Rate from the
date requested by Lender until the date of payment to Lender. The covenant
contained in this Section shall survive the payment and performance of the
Guaranteed Obligations.
Section 1.8    Effect of Bankruptcy. In the event that pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law
or any judgment, order or decision thereunder, Lender must rescind or restore
any payment or any part thereof received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect
and this Guaranty shall remain (or shall be reinstated to be) in full force and
effect. It is the intention of Borrower and Guarantor that Guarantor’s
obligations hereunder shall not be discharged except by Guarantor’s performance
of such obligations and then only to the extent of such performance.


 
3
Guaranty of Recourse Obligations
(Mezzanine)



--------------------------------------------------------------------------------




Section 1.9    Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, so long as
any portion of the Obligations or the Guaranteed Obligations remains
outstanding, Guarantor hereby unconditionally and irrevocably waives, releases,
abrogates and subordinates pursuant to Article 4 any and all rights it may now
or hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating Guarantor to the rights of Lender), to assert
any claim against or seek contribution, indemnification or any other form of
reimbursement from Borrower for any payment made by Guarantor under or in
connection with this Guaranty or otherwise.
ARTICLE 2
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS
Guarantor hereby consents and agrees to each of the following and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following and waives any
common law, equitable, statutory or other rights (including, without limitation,
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:
Section 2.1    Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Note, the Pledge Agreement, the Loan Agreement, the other Loan Documents or
any other document, instrument, contract or understanding between Borrower and
Lender or any other parties pertaining to the Guaranteed Obligations or any
failure of Lender to notify Guarantor of any such action.
Section 2.2    Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Lender to Borrower or Guarantor.
Section 2.3    Condition of Borrower or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, Guarantor or any other Person at any time liable for
the payment of all or part of the Guaranteed Obligations; or any dissolution of
Borrower or Guarantor or any sale, lease or transfer of any or all of the assets
of Borrower or Guarantor or any changes in the direct or indirect shareholders,
partners or members, as applicable, of Borrower or Guarantor; or any
reorganization of Borrower or Guarantor.
Section 2.4    Invalidity of Guaranteed Obligations. The invalidity, illegality
or unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including, without limitation, the fact that (i) the
Guaranteed Obligations or any part thereof exceeds the amount permitted by law,
(ii) the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, (iii) the officers or representatives executing the Note, the Pledge
Agreement, the Loan Agreement or the other Loan Documents or otherwise creating
the Guaranteed Obligations acted in excess of their authority, (iv) the
Guaranteed Obligations violate applicable usury laws, (v) the Borrower has valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the Guaranteed Obligations wholly or partially uncollectible from
Borrower (unless


 
4
Guaranty of Recourse Obligations
(Mezzanine)



--------------------------------------------------------------------------------




Guarantor has the same defenses, claims or offsets with respect to the
Guaranteed Obligations), (vi) the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable, or (vii) the Note, the Pledge Agreement, the Loan Agreement or
any of the other Loan Documents have been forged or otherwise are irregular or
not genuine or authentic, it being agreed that Guarantor shall remain liable
hereon regardless of whether Borrower or any other Person be found not liable on
the Guaranteed Obligations or any part thereof for any reason.
Section 2.5    Release of Obligors. Any full or partial release of the liability
of Borrower for the Guaranteed Obligations or any part thereof, or of any
co-guarantors, or of any other Person now or hereafter liable, whether directly
or indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support from any other Person, and Guarantor has not been induced
to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that other Persons (including Borrower) will be
liable to pay or perform the Guaranteed Obligations or that Lender will look to
other Persons (including Borrower) to pay or perform the Guaranteed Obligations.
Section 2.6    Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.
Section 2.7    Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.
Section 2.8    Care and Diligence. The failure of Lender or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Guaranteed Obligations, or (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (iii) to take
or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guaranteed Obligations.
Section 2.9    Unenforceability. The fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Guaranteed Obligations, or any part
thereof, shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other security interest or lien, it being
recognized and agreed by Guarantor that Guarantor is not entering into this
Guaranty in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.


 
5
Guaranty of Recourse Obligations
(Mezzanine)



--------------------------------------------------------------------------------




Section 2.10    Offset. Any existing or future right of offset, claim or defense
of Borrower against Lender, or any other party, or against payment of the
Guaranteed Obligations, whether such right of offset, claim or defense arises in
connection with the Guaranteed Obligations (or the transactions creating the
Guaranteed Obligations) or otherwise.
Section 2.11    Merger. The reorganization, merger or consolidation of Borrower
or Guarantor into or with any other Person.
Section 2.12    Preference. Any payment by Borrower to Lender is held to
constitute a preference under the Bankruptcy Code or for any reason Lender is
required to refund such payment or pay such amount to Borrower or to any other
Person.
Section 2.13    Other Actions Taken or Omitted. Any other action taken or
omitted to be taken with respect to the Loan Documents, the Guaranteed
Obligations or the security and collateral therefor, whether or not such action
or omission prejudices Guarantor or increases the likelihood that Guarantor will
be required to pay the Guaranteed Obligations pursuant to the terms hereof, it
being the unambiguous and unequivocal intention of Guarantor that Guarantor
shall be obligated to pay the Guaranteed Obligations when due, notwithstanding
any occurrence, circumstance, event, action or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.
Section 2.14    Notwithstanding anything to the contrary contained in this
Guaranty or any other Loan Document, Guarantor is not waiving any defense based
on payment or performance of any of the Guaranteed Obligations.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
To induce Lender to enter into the Loan Documents and to extend credit to
Borrower, Guarantor represents and warrants to Lender as follows:
Section 3.1    Benefit. Guarantor is an Affiliate of Borrower, is the owner of a
direct or indirect interest in Borrower and has received, or will receive,
direct or indirect benefit from the making of this Guaranty with respect to the
Guaranteed Obligations.
Section 3.2    Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and is familiar with the value of any and all collateral intended to be
created as security for the payment of the Note or Guaranteed Obligations;
however, Guarantor is not relying on such financial condition or the collateral
as an inducement to enter into this Guaranty.
Section 3.3    No Representation By Lender. Neither Lender nor any other party
has made any representation, warranty or statement to Guarantor in order to
induce Guarantor to execute this Guaranty.
Section 3.4    Guarantor’s Financial Condition. As of the date hereof, and after
giving effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor (a) is


 
6
Guaranty of Recourse Obligations
(Mezzanine)



--------------------------------------------------------------------------------




and will be solvent, (b) has and will have assets which, fairly valued, exceed
its obligations, liabilities (including contingent liabilities) and debts, and
(c) has and will have property and assets sufficient to satisfy and repay its
obligations and liabilities, including the Guaranteed Obligations.
Section 3.5    Legality. The execution, delivery and performance by Guarantor of
this Guaranty and the consummation of the transactions contemplated hereunder,
do not and will not contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the breach of, any indenture, mortgage, charge, lien, contract,
agreement or other instrument to which Guarantor is a party or which may be
applicable to Guarantor. This Guaranty is a legal and binding obligation of
Guarantor and is enforceable against Guarantor in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights.
Section 3.6    Survival. All representations and warranties made by Guarantor
herein shall survive the execution hereof.
ARTICLE 4
SUBORDINATION OF CERTAIN INDEBTEDNESS
Section 4.1    Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, and whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be, created, or the manner in which they have been, or may
hereafter be, acquired by Guarantor. The Guarantor Claims shall include, without
limitation, all rights and claims of Guarantor against Borrower (arising as a
result of subrogation or otherwise) as a result of Guarantor’s payment of all or
a portion of the Guaranteed Obligations. So long as any portion of the
Obligations or the Guaranteed Obligations remains outstanding, Guarantor shall
not receive or collect, directly or indirectly, from Borrower or any other
Person any amount upon the Guarantor Claims.
Section 4.2    Claims in Bankruptcy. In the event of any receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceeding involving Guarantor as a debtor, Lender shall have the right to prove
its claim in any such proceeding so as to establish its rights hereunder and
receive directly from the receiver, trustee or other court custodian dividends
and payments which would otherwise be payable upon Guarantor Claims. Guarantor
hereby assigns such dividends and payments to Lender. Should Lender receive, for
application against the Guaranteed Obligations, any dividend or payment which is
otherwise payable to Guarantor and which, as between Borrower and Guarantor,
shall constitute a credit against the Guarantor Claims, then, upon payment to
Lender in full of the Obligations and the Guaranteed Obligations, Guarantor
shall become subrogated to the rights of Lender to the extent that such payments
to Lender on the Guarantor Claims have contributed toward the liquidation of the
Guaranteed Obligations, and such subrogation shall be with respect to that
proportion of the


 
7
Guaranty of Recourse Obligations
(Mezzanine)



--------------------------------------------------------------------------------




Guaranteed Obligations which would have been unpaid if Lender had not received
dividends or payments upon the Guarantor Claims.
Section 4.3    Payments Held in Trust. Notwithstanding anything to the contrary
contained in this Guaranty, in the event that Guarantor should receive any
funds, payments, claims and/or distributions which are prohibited by this
Guaranty, Guarantor agrees to hold in trust for Lender an amount equal to the
amount of all funds, payments, claims and/or distributions so received, and
agrees that it shall have absolutely no dominion over the amount of such funds,
payments, claims and/or distributions so received except to pay such funds,
payments, claims and/or distributions promptly to Lender, and Guarantor
covenants promptly to pay the same to Lender.
Section 4.4    Liens Subordinate. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of Guarantor or
Lender presently exist or are hereafter created or attach. Without the prior
written consent of Lender, Guarantor shall not (i) exercise or enforce any
creditor’s rights it may have against Borrower, or (ii) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including, without limitation, the commencement of, or
the joinder in, any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any liens, mortgages, deeds of trust, security
interests, collateral rights, judgments or other encumbrances on the assets of
Borrower held by Guarantor. The foregoing shall in no manner vitiate or amend,
nor be deemed to vitiate or amend, any prohibition in the Loan Documents against
Borrower granting liens or security interests in any of its assets to any Person
other than Lender.
ARTICLE 5
COVENANTS
Section 5.1    Definitions. As used in this Article 5, the following terms shall
have the respective meanings set forth below:
(a)    “GAAP” shall mean generally accepted accounting principles, consistently
applied.
(b)     “Net Worth” shall mean, as of a given date, (i) a Guarantor’s total
assets as of such date (exclusive of any interest in the Property or in any
other asset that is part of the collateral for the Loan) less (ii) Guarantor’s
total liabilities (taking into consideration contingent liabilities but
exclusive of any liability under the Loan Documents) as of such date, determined
in accordance with GAAP.
Section 5.2    Covenants. Until all of the Obligations and the Guaranteed
Obligations have been paid in full, Guarantor shall maintain a Net Worth of not
less than $300,000,000.00 (the “Net Worth Threshold”).


 
8
Guaranty of Recourse Obligations
(Mezzanine)



--------------------------------------------------------------------------------




Section 5.3    Financial Statements. The Guarantor shall deliver to Lender (i)
within sixty (60) days following the end of each calendar quarter, with respect
to the prior calendar quarter, unaudited quarterly and year-to-date statements
of income and expense and cash flow (prepared in accordance with GAAP) for the
Guarantor, together with a balance sheet as of the end of such prior calendar
quarter for the Guarantor, together with a certificate of an officer of the
Guarantor (A) setting forth in reasonable detail the Guarantor’s Net Worth as of
the end of such prior calendar quarter and based on the foregoing quarterly
financial statements, and (B) certifying that such quarterly financial
statements are true, correct, accurate and complete and fairly present the
financial condition and results of the operations of the Guarantor in a manner
consistent with GAAP, and (ii) within one hundred twenty (120) days following
the end of each calendar year a complete copy of the Guarantor’s annual
financial statements audited by a “Big Four” accounting firm or other
independent certified public accountant acceptable to Lender prepared in
accordance with GAAP and if required and Lender has so notified the Guarantor,
including statements of income and expense and cash flow and a balance sheet for
the Guarantor.
Section 5.4    Prohibited Transactions. Guarantor shall not, at any time while a
default in the payment of the Guaranteed Obligations has occurred and is
continuing, either (i) enter into or effectuate any transaction with any
Affiliate that would reduce the Net Worth of Guarantor (including, without
limitation, the payment of any dividend or distribution to a shareholder,
partner or member as applicable, or the redemption, retirement, purchase or
other acquisition for consideration of any stock or other ownership interest in
Guarantor) or (ii) sell, pledge, mortgage or otherwise transfer to any Person
any of Guarantor’s assets, or any interest therein in each case if the result is
that the Guarantor would not satisfy the Net Worth Threshold.
Section 5.5     Additional Provisions.
(a)    Guarantor shall not have any liability under this Guaranty for any acts
or omissions which arise from and after the date Guarantor no longer Controls
Borrower and no longer owns any legal or beneficial interest in Borrower as a
result of the earliest to occur of the following: (A) the date on which the
entire Property shall have been conveyed to Senior Lender or Senior Lender’s
designee or other third party purchaser pursuant to a foreclosure of the
Mortgage, exercise of the power of sale under the Mortgage or deed in lieu
thereof, (B) the date on which the Collateral shall have been conveyed to Lender
or Lender’s designee or other third party purchaser pursuant to a foreclosure
under the Pledge Agreement, exercise of the power of sale under the Pledge
Agreement or assignment or other transfer in lieu thereof, and (C) the date on
which the holder of any New Mezzanine Loan or its nominee or assignee obtains
title to all of the equity collateral securing such New Mezzanine Loan by
foreclosure (or assignment or other transfer in lieu of foreclosure) or a third
party purchaser obtains title to all of the equity collateral securing such New
Mezzanine Loan in connection with a foreclosure sale of the equity collateral
(or assignment or other transfer in lieu of foreclosure), provided that in the
case of (A), (B) and (C), such acts were not committed by Guarantor or any
Person that Controls, is Controlled by or is under common Control with
Guarantor. For purposes of this Section 5.5(a), New Mezzanine Loan shall mean a
New Mezzanine Loan (as defined in the Senior Loan Agreement) and/or a New Junior
Mezzanine Loan (as defined in the Loan Agreement).


 
9
Guaranty of Recourse Obligations
(Mezzanine)



--------------------------------------------------------------------------------




(b)    In the event Guarantor no longer Controls Borrower and no longer owns any
legal or beneficial interest in Borrower as a result of a Transfer and
Assumption completed in accordance with Section 7.1 of the Loan Agreement
(including that one or more Approved Replacement Guarantor(s) shall have
executed and delivered to Lender a guaranty of recourse obligations in the same
form as this Guaranty (a “Replacement Guaranty”) pursuant to which the Approved
Replacement Guarantor(s) agree(s) to be liable under each such Replacement
Guaranty from and after the date of such Transfer and Assumption), Guarantor
shall not have any liability under this Guaranty for any acts, events, and/or
omissions which arise from and after the date of such Transfer and Assumption to
the extent provided for in this sentence (provided, that Guarantor shall remain
liable under this Guaranty for acts, events and/or omissions occurring prior to
such Transfer and Assumption to the extent provided for in this sentence even if
liability for such acts, events and/or circumstances are not discovered until
after the date of such Transfer and Assumption).
(c)    In the event Guarantor no longer Controls Borrower and no longer owns any
legal or beneficial interest in Borrower as a result of a Permitted Transfer,
Guarantor shall not have any liability under this Guaranty for any acts, events,
and/or omissions which arise from and after the date of such Permitted Transfer
(provided, that Guarantor shall remain liable under this Guaranty for any acts,
events, and/or omissions occurring prior to such Permitted Transfer to the
extent provided for herein even if liability for such acts, events, and/or
omissions are not discovered until after the date of such Permitted Transfer)
provided that one or more Approved Replacement Guarantor(s) shall have executed
and delivered to Lender a Replacement Guaranty on or prior to the date of such
Permitted Transfer, pursuant to which, the Approved Replacement Guarantor(s)
agree(s) to be liable under each such Replacement Guaranty from and after the
date of such Permitted Transfer.
ARTICLE 6
MISCELLANEOUS
Section 6.1    Waiver. No failure to exercise, and no delay in exercising, on
the part of Lender, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right. The rights of Lender
hereunder shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Guaranty, nor any consent to any
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.
Section 6.2    Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by telefax
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, in each case addressed to the party to be so notified at its
address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 6.2. Any
Notice shall be deemed to have been received: (a) three (3) days after the date
such Notice is mailed, (b) on the date of sending by telefax if sent


 
10
Guaranty of Recourse Obligations
(Mezzanine)



--------------------------------------------------------------------------------




prior to 6:00 p.m. New York time on a Business Day (otherwise on the next
Business Day), (c) on the date of delivery by hand if delivered during business
hours on a Business Day (otherwise on the next Business Day), and (d) on the
next Business Day if sent by an overnight commercial courier, in each case
addressed to the parties as follows:
If to Lender:
Deutsche Bank AG, New York Branch
60 Wall Street, 10th Floor
New York, NY 10005
Attention: Robert W. Pettinato, Jr.
Facsimile No. (212) 797-4489

and to:
Deutsche Bank AG, New York Branch
60 Wall Street, 10th Floor
New York, NY 10005
Attention: General Counsel
Facsimile No. (646)736-5721

and to:
Barclays Bank PLC
745 Seventh Avenue
New York, New York 10019
Attention: Michael Birajiclian

with a copy to:
Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Attention: Charles E. Schrank, Esq.
Facsimile No. (312) 853-7036

with a copy to:
KeyCorp Real Estate Capital Markets, Inc.

Loan Servicing and Asset Management
11501 Outlook Street, Suite 300
Overland Park, KS 66211
Attention: Diane Haislip
Facsimile No. (216) 357-6543
 
If to Guarantor:
Brookfield DTLA Holdings LLC
c/o Brookfield Office Properties
250 Vesey Street, 15th Floor
New York, New York 10281
Attention: General Counsel
Facsimile No. (212) 417-7195



 
11
Guaranty of Recourse Obligations
(Mezzanine)



--------------------------------------------------------------------------------




with a copy to:
Brookfield DTLA Holdings LLC
c/o Brookfield Office Properties
250 Vesey Street, 15th Floor
New York, New York 10281
Attention: Jason Kirschner
Facsimile No. (646) 430-8556

with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: David L. Nagler, Esq.
Facsimile No. (917) 777-2369

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 6.2. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer.
Section 6.3    Governing Law; Jurisdiction; Service of Process.
(a)     THIS GUARANTY WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
GUARANTOR AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE NOTE WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
THIS GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS EXCEPT PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS GUARANTY AND/OR THE OTHER LOAN DOCUMENTS, AND THIS GUARANTY AND THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
(b)     ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR ARISING
OUT OF OR RELATING TO THIS


 
12
Guaranty of Recourse Obligations
(Mezzanine)



--------------------------------------------------------------------------------




GUARANTY MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN
THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, AND GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY
NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND GUARANTOR (AND LENDER BY ACCEPTANCE OF THIS
GUARANTY) HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH
COURT IN ANY SUIT, ACTION OR PROCEEDING. GUARANTOR AGREES THAT SERVICE OF
PROCESS UPON GUARANTOR AT THE ADDRESS FOR GUARANTOR SET FORTH HEREIN AND WRITTEN
NOTICE OF SAID SERVICE MAILED OR DELIVERED TO GUARANTOR IN THE MANNER PROVIDED
HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON
GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.
GUARANTOR (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGE IN THE ADDRESS
FOR GUARANTOR SET FORTH HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE AN AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS
AND WHICH SUBSTITUTE AGENT SHALL BE THE SAME AGENT DESIGNATED BY BORROWER UNDER
THE LOAN AGREEMENT), AND (III) SHALL PROMPTLY DESIGNATE AN AUTHORIZED AGENT IF
GUARANTOR CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK. NOTHING CONTAINED
HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
GUARANTOR IN ANY OTHER JURISDICTION.
Section 6.4    Invalid Provisions. If any provision of this Guaranty is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty, such provision shall be fully severable and
this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
Section 6.5    Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party(ies) against whom such amendment is sought to be
enforced.
Section 6.6    Parties Bound; Assignment. This Guaranty shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives. Lender shall
have the right to assign or transfer its rights under this Guaranty in
connection with any assignment of the Loan and the Loan Documents (and Lender
shall endeavor to provide Guarantor with notice of any such assignment or
transfer, provided, however that any failure on the part of Lender to provide
such notice shall not affect the viability of such assignment or transfer nor
relieve Guarantor of its obligations and liabilities hereunder). Any assignee or
transferee of Lender shall be entitled to all the benefits afforded to


 
13
Guaranty of Recourse Obligations
(Mezzanine)



--------------------------------------------------------------------------------




Lender under this Guaranty. Guarantor shall not have the right to assign or
transfer its rights or obligations under this Guaranty without the prior written
consent of Lender, and any attempted assignment without such consent shall be
null and void.
Section 6.7    Headings. Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Guaranty.
Section 6.8    Recitals. The recitals and introductory paragraphs hereof are a
part hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.
Section 6.9    Counterparts. To facilitate execution, this Guaranty may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.
Section 6.10    Rights and Remedies. If Guarantor becomes liable for any
indebtedness owing by Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against Guarantor. The exercise
by Lender of any right or remedy hereunder or under any other instrument, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.
Section 6.11    Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY. THERE
ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.
Section 6.12    Waiver of Right To Trial By Jury. GUARANTOR (AND LENDER BY
ACCEPTANCE OF THIS GUARANTY) HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR


 
14
Guaranty of Recourse Obligations
(Mezzanine)



--------------------------------------------------------------------------------




HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE PLEDGE AGREEMENT,
THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY
OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
GUARANTOR.
Section 6.13    Cooperation. Guarantor acknowledges that Lender and its
successors and assigns may (i) sell this Guaranty, the Note and the other Loan
Documents to one or more investors as a whole loan, (ii) participate the Loan
secured by this Guaranty to one or more investors, (iii) deposit this Guaranty,
the Note and the other Loan Documents with a trust, which trust may sell
certificates to investors evidencing an ownership interest in the trust assets,
or (iv) otherwise sell the Loan or one or more interests therein to investors
(the transactions referred to in clauses (i) through (iv) are hereinafter each
referred to as “Secondary Market Transaction”). Subject to the terms, conditions
and limitations set forth in the Loan Agreement, Guarantor shall reasonably
cooperate with Lender at no material out of pocket expense in effecting any such
Secondary Market Transaction and shall reasonably cooperate at no material out
of pocket expense to implement all requirements imposed by any of the Rating
Agencies involved in any Secondary Market Transaction. Guarantor shall make
available to Lender all information concerning its business and operations that
Lender may reasonably request. Lender shall be permitted to share all such
information with the investment banking firms, Rating Agencies, accounting
firms, law firms and other third-party advisory firms involved with the Loan and
the Loan Documents or the applicable Secondary Market Transaction. It is
understood that the information provided by Guarantor to Lender, including any
and all financial statements provided to Lender pursuant to Section 5.3 hereof,
may ultimately be incorporated into the offering documents for the Secondary
Market Transaction and thus various investors and potential investors may also
see some or all of the information. Lender and all of the aforesaid third-party
advisors and professional firms shall be entitled to rely on the information
supplied by, or on behalf of, Guarantor in the form as provided by Guarantor.
Lender may publicize the existence of the Loan in connection with its marketing
for a Secondary Market Transaction or otherwise as part of its business
development.
Section 6.14    Reinstatement in Certain Circumstances. If at any time any
payment of the principal of or interest under the Note or any other amount
payable by Borrower under the Loan Documents is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise, Guarantor’s obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.
Section 6.15    Gender; Number; General Definitions. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
(a) words used in this Guaranty may be used interchangeably in the singular or
plural form, (b) any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, (d) the word “Lender” shall mean “Lender
and any subsequent holder or holders of the Note”, (e) the word


 
15
Guaranty of Recourse Obligations
(Mezzanine)



--------------------------------------------------------------------------------




“Note” shall mean “the Note and any other evidence of indebtedness secured by
the Loan Agreement”, (f) the word “Collateral” shall include any portion of the
Collateral and any interest therein, and (g) the phrases “attorneys’ fees”,
“legal fees” and “counsel fees” shall include any and all reasonable attorneys’,
paralegal and law clerk fees and disbursements, including, but not limited to,
fees and disbursements at the pre-trial, trial and appellate levels, incurred or
paid by Lender in protecting its interest in the Collateral and/or in enforcing
its rights hereunder.
Section 6.16    Joint and Several. Except to the extent otherwise provided for
herein, the obligations of each Guarantor hereunder are joint and several.
Section 6.17    Confidentiality. Lender acknowledges that Information (as
defined below) furnished to it may include material, non-public information
concerning the Guarantor and shall be kept confidential; provided, that nothing
herein shall preclude Lender from disclosing any Information (A) to any of the
Disclosure Parties (as defined below) in connection with any Secondary Market
Transaction, and following any Secondary Market Transaction, to actual investors
in the Loan (or any portion thereof or interest therein) and to the Rating
Agencies, (B) to any of the Disclosure Parties other than as described in clause
(A) above, provided that such parties are advised by Lender of the confidential
nature of such Information, and provided further that each Rating Agency and
underwriter to which such information is disclosed shall have executed its usual
and customary confidentiality agreement, and each NRSRO (as defined below)
desiring access to any secured website containing such information shall, as a
condition to its access, have either furnished to the Securities and Exchange
Commission the certification required under Rule 17g-5(e) of the Exchange Act or
be required to agree to (or “click through”) such website’s confidentiality
provisions, (C) as required by any applicable Legal Requirement, (D) which is
already publicly available as a result of disclosure by any other party, (E) in
response to any order of any court or other Governmental Authority, (F) in
connection with the exercise and/or enforcement by Lender of any rights and
remedies hereunder or under any other Loan Document or (G) if Lender is required
to do so in connection with any litigation or similar proceeding (in which case,
Lender shall exercise reasonable efforts to give prior written notice of such
requirement to Guarantor in order to permit Guarantor to seek a protective order
at Guarantor’s sole cost and expense).  As used herein, (i) “Information” means
all non-public information relating to Guarantor or its business delivered by
Guarantor to Lender in connection with the origination of the Loan or required
to be delivered or provided under this Guaranty; provided, that in the case of
information received from Guarantor after the date hereof, such information is
clearly identified at the time of delivery as confidential; (ii) “Disclosure
Parties” shall mean any actual or prospective investor, any actual or
prospective assignee, any actual or prospective participant in the Loan, any
actual or prospective providers of financing directly or indirectly secured by,
the Loan or any Securities or any direct or indirect class, component, portion
or interest therein or thereof, any Rating Agency rating any participations in
the Loan and/or Securities, any NRSRO, any underwriter, any organization
maintaining databases on the underwriting and performance of commercial mortgage
loans, auditors, regulatory authorities or any Persons that may be entitled by
law to the Information, any Affiliate of a Lender involved from time to time in
the transactions contemplated by this Guaranty, any other Loan Document and/or
in any Securitization, any employees, directors, agents, attorneys, accountants,
or other professional advisors of a Lender or its Affiliates, any servicers of
the Loan, and/or any Governmental Authorities, in all cases, as Lender
determines necessary or desires in its sole discretion; and (iii) “NRSRO” means
any credit rating agency that


 
16
Guaranty of Recourse Obligations
(Mezzanine)



--------------------------------------------------------------------------------




has elected to be treated as a nationally recognized statistical rating
organization for purposes of Section 15E of the Exchange Act, without regard to
whether or not such credit rating agency has been engaged by Lender or its
designees in connection with, or in anticipation of, a Securitization. In no
event shall Lender (x) be responsible for monitoring or enforcing such use of
the Information by any Disclosure Party or (y) be liable to Guarantor or any
other Person for any acts or omissions by any Disclosure Party, including,
without limitation, any failure of any such Disclosure Party to limit its use of
the Information.
Section 6.18    Environmental Provisions. To the extent California law applies,
nothing herein shall be deemed to limit the right of Lender to recover in
accordance with California Code of Civil Procedure Section 736 (as such Section
may be amended from time to time), any costs, expenses, liabilities or damages,
including reasonable attorneys’ fees and costs, incurred by Lender and arising
from any covenant, obligation, liability, representation or warranty contained
in any indemnity agreement given to Lender, or any order, consent decree or
settlement relating to the cleanup of Hazardous Substances (as defined in the
Environmental Indemnity) or any other “environmental provision” (as defined in
such Section 736) relating to the Collateral or any portion thereof or the right
of Lender to waive, in accordance with the California Code of Civil Procedure
Section 726.5 (as such Section may be amended from time to time), the security
of the Pledge Agreement as to any Collateral that is “environmentally impaired”
or is an “affected parcel” (as such terms are defined in such Section 726.5),
and as to any personal property attached to such parcel, and thereafter to
exercise against Borrower, to the extent permitted by such Section 726.5, the
rights and remedies of any unsecured creditor, including reduction of Lender’s
claim against Borrower to judgment, and any other rights and remedies permitted
by law.
Section 6.19    Additional Guarantor Waivers. To the extent California law
applies, Guarantor hereby waives all rights and defenses arising out of an
election of remedies by Lender even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for guaranteed obligations, has
destroyed Guarantor’s rights of subrogation and reimbursement against the
principal by the operation of Section 580d of the California Code of Civil
Procedure or otherwise. Specifically, and without in any way limiting the
foregoing, Guarantor hereby waives any rights of subrogation, indemnification,
contribution or reimbursement arising under Sections 2846, 2847, 2848 and 2849
of the California Civil Code or any right of recourse to or with respect to
Borrower or the assets or property of Borrower or to any collateral for the
Loan. In connection with the foregoing, Guarantor expressly waives any and all
rights of subrogation against Borrower, and Guarantor hereby waives any rights
to enforce any remedy which Lender may have against Borrower and any right to
participate in any collateral for the Loan. Guarantor recognizes that, pursuant
to Section 580d of the California Code of Civil Procedure, Lender’s realization
through nonjudicial foreclosure upon any real property constituting security for
Borrower’s obligations under the Loan Documents could terminate any right of
Lender to recover a deficiency judgment against Borrower, thereby terminating
subrogation rights which Guarantor otherwise might have against Borrower. In the
absence of an adequate waiver, such a termination of subrogation rights could
create a defense to enforcement of this Guaranty against such parties. Guarantor
hereby unconditionally and irrevocably waives any such defense. In addition to
and without in any way limiting the foregoing, Guarantor hereby subordinates any
and all indebtedness of Borrower now or hereafter owed to Guarantor to all the
indebtedness of Borrower to Lender and agrees with Lender that until such time
as Lender may have no further


 
17
Guaranty of Recourse Obligations
(Mezzanine)



--------------------------------------------------------------------------------




claim against Borrower, Guarantor shall not demand or accept any payment of
principal or interest from Borrower, claim any offset or other reduction of
Guarantor’s obligations hereunder because of any such indebtedness and shall not
take any action to obtain any of the collateral for the Loan. Further, Guarantor
shall not have any right of recourse against Lender by reason of any action
Lender may take or omit to take under the provisions of this Guaranty or under
the provisions of any of the Loan Documents. If any amount shall nevertheless be
paid to Guarantor by Borrower or another guarantor prior to payment in full of
the Guaranteed Obligations, such amount shall be held in trust for the benefit
of Lender and shall forthwith be paid to Lender to be credited and applied to
the Guaranteed Obligations, whether matured or unmatured. The provisions of this
paragraph shall survive any satisfaction and discharge of Borrower by virtue of
any payment, court order or any applicable law, except payment in full of the
Guaranteed Obligations. Without limiting the foregoing, Guarantor waives (i) all
rights of subrogation, reimbursement, indemnification, and contribution and any
other rights and defenses that are or may become available to Guarantor by
reason of California Civil Code Sections 2787 to 2855, inclusive; (ii) any
rights or defenses Guarantor may have with respect to its obligations as a
guarantor by reason of any election of remedies by Lender; and (iii) all rights
and defenses that Guarantor may have because Borrower’s debt is secured by real
property. This means, among other things, that Lender may collect from Guarantor
without first foreclosing on any real or personal property collateral pledged by
Borrower, and that if Lender forecloses on any real property collateral pledged
by Borrower (A) the amount of the debt may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price, and (B) Lender may collect from Guarantor even
if Lender, by foreclosing on the real property collateral, has destroyed any
rights Guarantor may have to collect from Borrower. This is an unconditional and
irrevocable waiver of any rights and defenses Guarantor may have because
Borrower’s debt evidenced by the Note is secured by real property. These rights
and defenses include, but are not limited to, any rights or defenses based upon
Section 580a, 580b, 580d or 726 of the California Code of Civil Procedure.
Section 6.20    Termination. This Guaranty shall terminate at such time as the
Debt has been indefeasibly paid in full, and there has expired the maximum
possible period thereafter during which any payment made by Borrower or others
to Lender with respect to the Loan could be deemed a preference under the United
States Bankruptcy Code.


[Signature Page Immediately Follows]






 
18
Guaranty of Recourse Obligations
(Mezzanine)



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.
GUARANTOR:
BROOKFIELD DTLA HOLDINGS LLC,
a Delaware limited liability company
By: /s/ EDWARD F. BEISNER
Name: Edward F. Beisner
Title: Senior Vice President




 
Signature Page
Guaranty of Recourse Obligations
(Mezzanine)